Citation Nr: 1429339	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lung cancer, to include as due to asbestos and Agent Orange exposure.

2.  Entitlement to service connection for lung cancer, to include as due to asbestos  and Agent Orange exposure.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bronchitis, to include as due to asbestos exposure.

4.  Entitlement to service connection for bronchitis, to include as due to asbestos exposure.

5.  Entitlement to service connection for growths on the hands, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for refractive error, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to ischemic heart disease.

8.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.

9.  Entitlement to service connection for bilateral knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 and December 2009 rating decisions of the Department of Veterans Affairs (VA) regional offices (RO) located in Louisville, Kentucky, and Cleveland, Ohio, respectively.

With regard to the Veteran's claim for service connection for refractive error (claimed as for an "eye condition"), the Board notes that the RO had recharacterized the claim as for presbyopia and myopia with astigmatism, apparently based on private treatment records dated in 2000 and 2002.  More recent treatment records from the period on appeal, however, reflect diagnosed "refractive error" more generally.  Therefore, the Board has recharacterized the claim more generally as for service connection for refractive error.

With regard to the Veteran's claim for service connection for PTSD, the Board notes by way of background that the Veteran filed his claim as for "post traumatic delayed stress syndrome."  The RO ultimately recharacterized the claim as two separate claims, one for service connection for a chronic adjustment disorder with anxiety and depression, and one for service connection for PTSD.  The RO granted service connection for a chronic adjustment disorder with anxiety and depression by way of an October 2013 RO decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue of entitlement to service connection for PTSD is the sole psychiatric disability before the Board, which claim is granted herein, as explained in detail below.

With regard to the Veteran's applications to reopen his claims of entitlement to service connection for lung cancer and bronchitis (previously claimed as a respiratory condition), despite any determination reached by the RO to reopen a claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  As will be discussed in detail below, the Board has reopened the claim for service connection for lung cancer and denied it on the merits, and reopened and remanded the claim for service connection for bronchitis.  The Board adds that although it acknowledges that the RO did not characterize these claims as requests to reopen previously denied claims, such characterization results in no prejudice to the Veteran because both claims have been reopened herein.

The issues of whether new and material evidence has been submitted sufficient to reopen claims of entitlement to service connection for recurrent lower respiratory tract infections, to include as due to asbestos exposure, and for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Brief, February 2014; Statement, June 2009; Letter, Dr. F.L., October 2008.  Therefore, the Board does not have jurisdiction over these matters, and they referred to the AOJ for appropriate action.

The issues of entitlement to service connection for bronchitis, sleep apnea, and bilateral knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A February 2002 rating decision denied entitlement to service connection for a respiratory condition; the Veteran did not appeal.

2.  Evidence received since the February 2002 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for lung cancer, to include as due to asbestos or Agent Orange exposure.

3.  Evidence received since the February 2002 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for bronchitis, to include as due to asbestos exposure.

4.  The Veteran does not have lung cancer.

5.  The Veteran does not have any growths on his hands.

6.  The Veteran's refractive error is a developmental defect for VA purposes.

7.  The Veteran's refractive error was not subjected to a superimposed disease or injury which created additional disability.

8.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran had PTSD during the period on appeal as a result of his active service.


CONCLUSIONS OF LAW

1.  The unappealed February 2002 rating decision that denied entitlement to service connection for a respiratory condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2001).

2.  Since the unappealed February 2002 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for lung cancer, to include as due to asbestos or Agent Orange exposure, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Since the unappealed February 2002 rating decision, new and material evidence sufficient to reopen the Veteran's claim of service connection for bronchitis, to include as due to asbestos exposure, has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Service connection for lung cancer is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  Service connection for growths on the hands is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

6.  Service connection for refractive error is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2013).

7.  Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's application to reopen his claim for service connection for bronchitis (previously claimed as a respiratory condition), the Veteran's request to reopen the claim has been granted herein, and claim is being remanded for further development, as discussed below.  As such, the Board finds that any error related to the VCAA with regard to this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Likewise, with regard to the Veteran's claim for service connection for PTSD, the claim has been granted herein, as discussed below.  As such, any error related to the VCAA with regard to this claim is also moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

With regard to the Veteran's application to reopen his claim for service connection for lung cancer (previously claimed as a respiratory condition), the Veteran's request to reopen the claim has been granted herein (but denied on the merits).  Because the claim has been reopened, any issue under Kent v. Nicholson is moot.

With regard to the Veteran's claims for service connection for lung cancer, growths on the hands, and refractive error, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Specifically, the Board finds that a September 2004 and June 2009 letters satisfied the duty to notify provisions.  The letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  While the Board acknowledges that a February 2007 notice letter was returned as undeliverable, the Board notes that this letter was redundant of the September 2004 letter except that it included information relating to claims involving asbestos, which information regarding asbestos claims is not relevant whatsoever to the Veteran's hand growth and eye claims.  With regard to the Veteran's lung cancer service connection claim, while the Board acknowledges that the Veteran has alleged that he has lung cancer due to asbestos, the Board has denied his claim herein based on the lack of a current, credible diagnosis of lung cancer, such that etiology is not relevant.  

While the Board acknowledges that the September 2004 notice letter did not explain how VA assigns disability ratings and effective dates, the Board also finds such to be harmless because service connection has been denied herein, and it is therefore moot.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006),

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have all been associated with the claims file.  

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for lung cancer, the Veteran was provided with a VA examination relating specifically to his claim in October 2009.  The VA examiner reviewed the claims file, interviewed the Veteran, examined him, and provided an adequate rationale for his conclusions.  Therefore, the Board finds this VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.

With regard to the Veteran's claims for service connection for growths on the hands and for refractive error, the Board acknowledges that the Veteran has not been provided with VA examinations.  The Board finds, however, that because there is no competent and credible evidence tending to indicate that the Veteran has any current growths on his hands (or residuals thereof), or that his refractive error may have been subject to a superimposed injury or disease in service, there is no duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A.  New and Material Evidence - Lung Cancer and Bronchitis

The preliminary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for lung cancer, to include as due to asbestos or Agent Orange exposure, and for bronchitis, to include as due to asbestos exposure.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, an unappealed February 2002 rating decision denied the Veteran's claim of entitlement to service connection for a respiratory condition on the basis that there was no record of treatment for any respiratory condition.  The Veteran did not file a notice of disagreement, and the February 2002 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2001).  In May 2004, the Veteran filed a request to reopen his claim, specifically as for lung cancer and for bronchitis.

Generally, a finally denied claim may only be reopened if there is new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 2002 rating decision, the evidence of record included the Veteran's service treatment records, private treatment records dated from 1971 to 1987, a January 1982 Agent Orange VA examination report, and a July 1987 general VA examination report, none of which showed treatment for diagnosed lung cancer or bronchitis.  In fact, June 1976 and October 1983 private chest x-rays were normal or clear.

Since the final February 2002 rating decision, new evidence associated with the claims file includes private treatment records showing diagnosed bronchitis.  See, e.g., February 2007.  New evidence also includes a July 2004 SSA psychiatric evaluation report noting that the Veteran had diagnosed lung cancer, as well as an August 2011 VA Aid and Attendance examination report that listed lung cancer as a diagnosed condition based on a records review.  The Board finds that, presuming its credibility for the sake of reopening, this evidence is not only new, but also material, and, as it relates to an essential element to substantiate his claims, i.e., whether there is a current disability.  Therefore, the claims are reopened.

Before the Board may make a decision on the Veteran's claim for service connection for bronchitis, however, further development is necessary, as explained in the remand section below.

B.  Lung Cancer

The Veteran claims that he has lung cancer that is related to his active service, including alleged asbestos exposure and Agent Orange exposure.

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides for presumptive service connection for certain listed diseases, including lung cancer.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of "service in Vietnam" as requiring that a veteran have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

As an initial matter, the Board acknowledges that the Veteran's service personnel records reflect that he served aboard the USS Gunston Hall (LSD-5) from February 1969 to April 1970, and this ship is included in a list maintained by VA as having operated in Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  It is specifically noted that this ship conducted numerous troop, supply, and equipment landings from March 1968 to February 1970.  Therefore, herbicide exposure under 38 C.F.R. § 3.307 is presumed.

The Board acknowledges private and VA treatment records in the claims file relating to treatment for respiratory complaints, but none of these records reflect diagnosed lung cancer.  Rather, these records reflect diagnosed COPD, bronchitis, emphysema, respiratory insufficiency, and airway obstruction.  See, e.g., Private Treatment Records, August 2003 (bronchitis), September 2003 (COPD and respiratory insufficiency), October 2003 (emphysema), March 2004 (bronchitis), March 2007 (PFT; airway obstruction), February 2007 (COPD and chronic bronchitis), March 2011 (bronchitis/COPD).  While the Board also acknowledges that x-rays and a CT scan have revealed lung nodules and a granuloma, none of these reports show diagnosed lung cancer.  See, e.g., Private Treatment Records, September 2003(regarding CT Scan), July 2004 (chest x-ray), December 2004 (chest x-ray), August 2011; VA Chest X-ray, May 2009.  A September 2003 record from Dr. M.C. reflects that he noted that although the Veteran's extensive smoking history put him in a very high risk for lung carcinoma, and a 3-mm nodule shown on a CT scan, while not particularly concerning for malignancy, could be lung carcinoma, it was too small to be biopsied.  In the same regard, the Board acknowledges that a July 2009 VA treatment records reflects that the Veteran reported that he had lung cancer and that he believed he was going to die soon.  The VA clinician noted, however, that the Veteran was exaggerating, and that there was no report of malignant cancer, and noted that the May 2009 chest x-ray only showed COPD, emphysema, chronic parenchymal changes/scarring, and a calcified granuloma.

The Veteran was afforded a VA examination in October 2009.  The VA examiner reviewed the claims file, examined the Veteran, and opined essentially that the Veteran does not have diagnosed lung cancer.  The examiner explained that such a diagnosis required a biopsy or bronchoscopy, neither of which had been performed.  The examiner also noted that there was no evidence of any pulmonary nodule at the time of the examination, and that an August 2009 chest x-ray showed no active disease and was unchanged since the May 2009 VA chest x-ray. 

The Board also acknowledges that two July 2010 chest x-ray reports from MCHA reflect that "lung carcinoma" was noted at the top for the history.  Again, however, the Board emphasizes that there is no record whatsoever of the Veteran ever having been diagnosed with lung cancer or carcinoma.  In fact, the findings and impressions on these reports does not reflect lung cancer, but rather, both include findings of nodules and granulomas and impressions of "essentially normal."  Moreover, other records from that same facility reflect diagnosed COPD and bronchitis around that time.  See, e.g., September 2010. 

The Board acknowledges that the August 2011 VA aid & attendance medical opinion includes "lung cancer" among the list of the Veteran's conditions.  The Board emphasizes, however, that no pulmonary or respiratory VA examination was performed; rather, this is a VA medical opinion based on a review of the records provided for the purpose of addressing whether the Veteran is housebound or required the aid and attendance of another person.  Furthermore, the examiner erroneously noted early in her report that the Veteran had a "history of" lung cancer, whereas the Board notes again that there is no record of diagnosed lung cancer in the VA treatment records or rest of the claims file.  Rather, the VA treatment records merely reflect that the Veteran reported to a VA clinicians that he had lung cancer, but was noted as exaggerating and he was told that his records did not show any lung cancer.  Therefore, the Board finds that this August 2011 VA aid and attendance medical opinion is less probative than the opinion of the October 2009 VA examiner.

Similarly, the Board acknowledges that a July 2004 psychiatric evaluation record relating to the Veteran's Social Security Administration (SSA) disability reflects that the clinician noted that the Veteran had lung cancer.  Again, however, the Board notes that this evaluator was clearly only citing a history by the Veteran or otherwise citing his medical history in error, and no physical examination was performed or review of the Veteran's treatment records.  Therefore, the Board similarly finds this notation to carry far less probative value than the opinion of the VA examiner, which is consistent with the Veteran's treatment records.

In light of all of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran has had lung cancer at any time during the period on appeal.  In that regard, the Board finds the opinion of the October 2009 VA examiner to be the most probative evidence of record.  He reviewed the claims file, examined the Veteran, opined that he does not have lung cancer, and provided an adequate rationale for his conclusion.  For the reasons explained above, the Board finds the notations made in the July 2004 SSA psychiatric evaluation, in the July 2010 MHCA chest x-ray report history, and in the August 2011 VA medical opinion (A&A/Housebound) to have little probative value, as all of these notations were merely mistakenly referencing a diagnosis elsewhere.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of lung cancer during the period on appeal, there may be no service connection for the claimed disorder.  See id.  The Veteran is not competent to diagnose himself with cancer, as such diagnosis requires medical expertise and testing.

In summary, the preponderance of the evidence is against the claim for service connection for lung cancer, and service connection is not warranted; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

C.  Growths on the Hands

The Veteran also claims that he has growths on his hands that are related to his active service, including Agent Orange exposure.

As an initial matter, as noted above, herbicide exposure is conceded in this case based on the Veteran's service in Vietnam waterways aboard the USS Gunston Hall (LSD-5).  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The Board notes at the outset, however, that there is no medical evidence of record of any growths on the Veteran's hands during the period on appeal, or of any residuals of such.  The Board does, however, acknowledge that a July 1992 private treatment record shows treatment for an epidermal inclusion cyst on his right middle finger.  Also, the Board acknowledges that the Veteran's private treatment records note a prior history of having subcutaneous cysts removed.  See, e.g., records in February 2003.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of a growths on the Veteran's hands during the period on appeal (or within one year priorto), there may be no service connection for the claimed disability.  See id. 

The Board acknowledges that the Veteran, by way of filing his claim and appealing herein, essentially asserts that he does in fact have growths on his hands.  The Board finds, however, any such implicit assertion to be not credible in light of the fact that the claims file currently includes almost a dozen volumes of medical records (in addition to hundreds of pages of electronic, recent VA treatment records), none of which indicate that he has had any skin condition or growths or cysts on his hands during the period on appeal.  The Board is cognizant of Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of symptoms lacked credibility solely because there was no medical evidence corroborating those symptoms.  The Board notes, however, that the instant case is distinguishable in that there is no lack of contemporaneous medical evidence; rather, there is a plethora of treatment records from the period on appeal, but no record of complaint of any growths on the Veteran's hands.

Therefore, in summary, the Board finds that the preponderance of the evidence is against finding that the Veteran has growths of the hands; therefore, service connection is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

D.  Refractive Error

The Veteran also claims that he has refractive error that is related to his active service, including Agent Orange exposure.

As noted above, the herbicide exposure has been conceded in this case based on the Veteran's service aboard the USS Gunston Hall (LSD-5) in Vietnam waterways.

VA treatment records reflect diagnosed refractive error.  While moderate cupping and borderline pressures are shown, it was noted that there is no overt evidence of glaucoma.  See June 2009, December 2009, October 2011.  The Board also acknowledges that prior to the period on appeal, the Veteran's decreased visual acuity was diagnosed as presbyopia as well as myopia with astigmatism.  See, e.g., Private Treatment Records, March 2000, January 2002.

Upon review of the record, the Board finds that service connection is not warranted for refractive error.  The Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9. Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication, however, that any current refractive error has been caused by any specific event such as an in-service injury.  In that regard, the Board notes that the Veteran's service treatment records are silent as to any eye injury (although the Board does acknowledge that his June 1968 entrance examination report reflects visual acuity corrected to 20/20, and his June 1970 separation examination report shows corrected visual acuity of 20/30).

In light of the above, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for refractive error; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

E.  PTSD

The Veteran claims that he has PTSD due to his active naval service in Vietnam.  He reports that he was in combat and that he saw dead bodies in rivers, including of children.  See Claim, May 2004; Stressor Statement, October 2004; Statement in Support of Claim, July 2005; VA Treatment Record, October 2004 (VVA).

"Service connection for PTSD requires medical evidence diagnosing the condition . . .; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2013).  "If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2).

With regard to the Veteran's alleged stressors, the Veteran's personnel records reflect that he served aboard the USS Gunston Hall (LSD-5) from February 1969 to April 1970.  The RO has verified that the USS Gunston Hall (LSD-5) was in the "official waters of Vietnam" during the Veteran's service aboard the ship.  Also, a ship log or history of the USS Gunston Hall (LSD-5) in the claims file relating to the period between August 1969 and March 1970 reflects that the ship entered various "combat zones."  Specifically, the ship history or log reflects that the ship entered a combat zone on August 31, 1969, departed a combat zone on September 9, 1969, entered and departed a combat zone on October 1, 1969, entered a combat zone on October 17, 1969, departed a combat zone on October 20, 1969, entered a combat zone on November 5, 1969, departed a combat zone on November 10, 1969, entered a combat zone on November 27, 1969, departed a combat zone on December 1, 1969, entered a combat zone on December 12, 1969, departed a combat zone on December 14, 1969, entered and departed a combat zone on January 15, 1970, entered a combat zone on January 23, 1970, departed a combat zone on January 26, 1970, entered a combat zone on February 19, 1970, and departed the combat zone on February 20, 1970.  

The Board acknowledges that despite this evidence, the RO formally found that the Veteran's reported stressors were unable to be verified.  At the same time, however, the Board finds that the Veteran's reported stressors are consistent with circumstances, conditions, or hardships of the Veteran's service aboard an amphibious warfare ship known to have been in several Vietnam combat zones during the Veteran's service aboard.  Therefore, resolving doubt in favor of the Veteran, the Board finds that the Veteran's reported stressors have been sufficiently corroborated.

With regard to whether the Veteran has diagnosed PTSD, and whether it is related to his in-service stressors, VA and private treatment records in the claims file (paper and electronic) reflect diagnosed PTSD during the period on appeal.  See, e.g., VA treatment records, May 2005, June 2005, January 2006, May 2009, September 2009, October 2009, and February 2011.  Certain of these records also note the Veteran's specific symptomatology meeting the DSM-IV criteria, albeit generally referring to the Veteran's "military experiences" rather than elaborating on his reported stressors.  Even so, other VA records around that time do specifically note his reports of seeing dead bodies in Vietnam, and, presumably, his reported "military experiences" also included his reported combat experience.

Also of record is a September 2004 letter from Dr. G.S. in which he wrote that he had treated the Veteran for diagnosed PTSD from March 2003 to April 2004, which he opined was related to his service and was aggravated by his heart bypass surgery (and the Board notes that a March 2012 rating decision granted service connection for ischemic heart disease).  

The Veteran was provided with a VA examination in August 2013.  Although the VA examiner acknowledged that the Veteran previously reported PTSD symptoms to VA clinicians and was diagnosed with PTSD, the examiner opined that at the time of the VA examination, he did not meet the criteria for a diagnosis.  In this regard, the Board notes that in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability for service connection purposes "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  Therefore, although the Veteran was not found to have a current PTSD diagnosis at the time of the VA examination in August 2013, the Board emphasizes that he nevertheless is shown to have had PTSD during the pendency of his claim, and the Board notes again that the VA examiner never refuted the fact that the Veteran previously had PTSD symptoms or diagnosed PTSD by VA clinicians.

Therefore, as shown above, the Board has resolved doubt in favor of the Veteran and found that his reported in-service stressors are sufficiently corroborated; there is also medical evidence of diagnosed PTSD meeting the DSM criteria during the period on appeal related to those stressors, and a private opinion linking the Veteran's PTSD to his active service.  Therefore, the Board finds that service connection for PTSD is warranted and will grant the claim.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for lung cancer, to include as due to asbestos and Agent Orange exposure, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for lung cancer, to include as due to asbestos and Agent Orange exposure, is denied.

New and material evidence having been received, the previously denied claim of entitlement to service connection for bronchitis, to include as due to asbestos exposure, is reopened; the appeal is granted to this extent only.

Entitlement to service connection for growths on the hands, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for refractive error, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for PTSD is granted.


REMAND

A.  Bronchitis

The Veteran served on active duty in the Navy from December 1968 to June 1970.  He claims that he has bronchitis as a result of his active service, including due to exposure to asbestos while he served aboard the USS Gunston Hall (LSD-5).
As an initial matter, the Veteran's personnel records reflect that he was a seaman, and that he served aboard the USS Gunston Hall (LSD-5) from February 1969 to April 1970.  There is not, however, any evidence indicating any asbestos exposure in his service records, and in that regard, the Board notes that seaman is not one of the naval occupational specialties known to have a high prevalence of asbestos-related disease.  See M21-1MR IV.ii.2.C.9.g

The Veteran's service treatment records are silent as to any respiratory complaints.

Post-service, private treatment records beginning in 2003 show diagnosed bronchitis and chronic bronchitis.  See February 2007.  The Veteran's post-service treatment records also reflect a long history of smoking and diagnosed COPD.  See September, 2003

The Board notes that a February 2007 VCAA notice letter was sent to the Veteran, but was returned as undeliverable.  That letter, unlike the prior September 2004 notice letter, explained how to substantiate a claim for service connection based on asbestos exposure.  Because it appears that the Veteran never received that notice letter, the Board finds that, regrettably, a remand is necessary so that the Veteran may be provided with a new VCAA letter that includes an explanation as to how to substantiate a claim for service connection based on alleged asbestos exposure.

B.  Sleep Apnea

The Veteran also claims entitlement to service connection for sleep apnea, to include as due to asbestos exposure.

The Board acknowledges that the medical evidence of record shows diagnosed sleep apnea since 2003.  See, e.g., Private Sleep Study, October 2003; see also Private Treatment Records, August 2003 September 2003.

As noted above with regard to the Veteran's bronchitis claim, a February 2007 VCAA notice that included information regarding how to substantiate a service connection claim based on asbestos exposure was returned as undeliverable.  Therefore, the Board also finds that the Veteran's sleep apnea claim must be remanded so that a new VCAA notice may be sent to the Veteran at his last known address that includes information regarding how to substantiate a service connection claim, including based on asbestos exposure.

In addition, the Veteran's representative asserted in his February 2014 brief a new theory of entitlement, namely, that the Veteran's sleep apnea may be caused or aggravated by obesity due to lack of physical activity because of his service-connected disabilities.  The Board does acknowledge that the Veteran's June 2010 VA treatment record reflects that a weight management program was discussed with the Veteran and the risks of obesity, which risks of obesity were noted as including sleep apnea.  Based on this notation, the Board finds that the low threshold requirement for a VA examination is met, and that a remand is necessary to provide the Veteran with a VA examination relating to his claim, including to address whether his sleep apnea may be secondary to obesity caused by service-connected disability (e.g., his service-connected ischemic heart disease, residuals of a stroke, diabetes mellitus, or peripheral neuropathy).

C.  Bilateral Knees

The Veteran also claims that he has a bilateral knee arthritis that is related to his active service.  Specifically, he asserts that his knee conditions are due to serving on a ship and walking on a steel deck.  See Form 9, April 2007.  He has also reported to a private physician that he injured his knees parachuting in service, and that he has experienced knee problems since service.  See, e.g., records in November 1999.

As an initial matter, the Veteran's service treatment records are silent as to any knee complaints.  

Post-service, an October 1981 private treatment record reflects that the Veteran complained of right knee stiffness and swelling after an automobile accident, and a diagnosis of right knee crash injury was recorded.  March 1987 private treatment records reflect that three days after a motor vehicle accident, the Veteran was diagnosed with left patellar fracture, an "acute compression fracture dorsal 12," and severe degenerative osteoarthritis of the left knee joint; it was noted that the Veteran reported a history of arthritis in his left knee since it was "torn up" in 1970.  Surgical treatment was performed, including an exploratory arthrotomy, chondroplasty, and a repair of the fractured patella.  November 1999 private treatment records reflect that the Veteran reported long-standing right knee problems, and x-rays revealed severe degenerative changes and osteoarthritis.  February 2004 private treatment records reflect that the Veteran reported bilateral knee pain for several years, and that he underwent a right total knee athroplasty.  

The Veteran has not been provided with a VA examination relating to his claim.  In that regard, the Board acknowledges that there is no evidence of any knee problems in the Veteran's service treatment records, and there is no opinion of record tending to link the Veteran's knee conditions to service.  Nevertheless, as the Veteran is shown to have diagnosed osteoarthritis of the knees, and because he has reported having experienced problems with his left knee since service and both knees for several years, the Board finds that the low threshold requirement for a VA examination has been met and, therefore, the claim should be remanded to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

In addition, as in the case with his sleep apnea claim, the Veteran's representative asserted in his February 2014 brief a new theory of entitlement, namely, that the Veteran's bilateral knee arthritis may be caused or aggravated by obesity due to lack of physical activity because of his service-connected disabilities.  As the claim is already being remanded for an examination, the Board also finds that it would be most appropriate at this time to ask the examiner to also address not only direct service connection, but also whether his bilateral knee arthritis may be secondary to obesity caused by service-connected disability (e.g., his service-connected ischemic heart disease, residuals of a stroke, diabetes mellitus, or peripheral neuropathy).




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice that explains how to substantiate his claims for service connection for bronchitis and sleep apnea, including claims based on asbestos exposure.

2. After the above development has been completed, including providing the Veteran the requisite time to respond, schedule the Veteran for a VA examination to determine the current nature and the etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's sleep apnea was caused or aggravated by obesity, and if so, whether such obesity is due any of the Veteran's service-connected disabilities preventing physical activity (such service-connected disabilities include ischemic heart disease, residuals of a stroke, diabetes mellitus, and peripheral neuropathy).

[NOTE:]  If credible evidence of asbestos exposure is obtained, also please ask the examiner to opine as to whether it is "at least as likely as not" that the Veteran's sleep apnea was caused by asbestos exposure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3. Schedule the Veteran for a VA examination to determine the current nature and the etiology of his bilateral knee arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's bilateral knee arthritis:

a) Had its onset in service, or is otherwise related to his active service.  

b) Was caused or aggravated by obesity, and if so, whether such obesity is due any of the Veteran's service-connected disabilities preventing physical activity (such service-connected disabilities include ischemic heart disease, residuals of a stroke, diabetes mellitus, and peripheral neuropathy).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4. Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


